ACCEPTED
                                                                                                      03-14-00698-CV
                                                                                                              5152671
                                                                                           THIRD COURT OF APPEALS
                                                                                                      AUSTIN, TEXAS
                                                                                                 5/5/2015 11:07:57 AM
                                                                                                    JEFFREY D. KYLE
                                                                                                               CLERK
                                    NO.03-14-00698-CV

                                        IN THE                                  FILED IN
                                                                         3rd COURT OF APPEALS
                              THIRD COURT OF APPEALS                         AUSTIN, TEXAS
                                  AT A USTIN, TEXAS                      5/5/2015 11:07:57 AM
                                                                           JEFFREY D. KYLE
                                                                                 Clerk

    SHAMARK SMITH LIMITED PARTNERSHIP,                                         ET AL.,
                    Appellants,
                                              v.
                           MARTIN M. LONGORIA,
                                 Appellee

                  APPELLEE MARTIN M. LONGORIA'S
                      UNOPPOSED MOTION FOR
         FIRST EXTENSION OF TIME TO FILE APPELLEE'S BRIEF

TO THE HONORABLE COURT:

       NOW COME Martin M. Longoria, Appellee, who offers the following:

 1. Appellee seeks an extension of the deadline for filing Appellees' Brief to June 5,

2015 (being a 30-day extension).

 2. Without an extension, the deadline for filing Appellees' Briefis May 6, 2015.

 3. Appellees' Brief cannot be tendered on time because the undersigned counsel, a sole

practitioner, had surgery which resulted in lost time and diminished stamina: As a

consequence, counsel cannot meet the May 6th deadline.

 4. Although Appellants obtained three unopposed extensions of time to file their

Appellants' Brief, this is Appellee's first request for an extension of time to file his

Appellee's Brief.


                                       Page 1 of    4
      WHEREFORE, Appellee prays that the deadline for filing Appellee's Brief be

extended to June 5, 2015.




                                              Milano, Texas 76556
                                              SBOT 20706000
                                              Phone: (512) 636-9520
                                              Fax: (512) 455-7922
                                              Email: walker@2appeal.com
                                              COUNSEL FOR
                                              MARTIN M. LONGORIA




                                  Page 2 of   4
                                         VERIFICATION
THE STATE OF TEXAS
COUNTY OF MILAM

       BEFORE ME, the undersigned Notary Public, on this day personally appeared
James David Walker, who being by me duly sworn on his oath deposed and said that he
has read the above and foregoing and that every statement of fact contained therein is
within his personal knowledge and is true and correctx?                        Ii
                                                    <:       .: ,({)d~.
                                                                        /1



                                                  ,
                                                  . ...
                                                    _.\ ~-~p      I I /1./
                                               (, J~S DAVID WALKER
                                                \-,/
             SUBSCRIBED AND SWORN TO BEFORE ME by the said James David Walker
this   1i- day of ~         ,2015, to certify which witness my hand and seal of office.


                                                    ~bliF?:~
(SEAL)                                               The State of Texas


  _i-.""'"
 ~r.r~            MARfA D. SllVI'                    Printed Name of Notary
 ~f~'!*~
       Notary Public. State of l'i1xas
 ~~l            My COmmisSion Exp!res
  >;."~",,       JANUARY 23, 2019                    My Commission Expires:l-1;~-1oIq




                                         Page 3 of   4
-----------------.....------------------------




                              CERTIFICATE OF CONFERENCE




                              CERTIFICATE OF WORD COUNT

       I certify that this document contains 368 words, determ·
       TRAP 9.4.




                                  CERTIFICATE OF SERVICE




                                            Page 4 of    4